         Case 1:21-cv-00334-RP Document 1 Filed 04/15/21 Page 1 of 11




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                               AUSTIN DIVISION

DEROALD HOPKINS,                              §
                                              §
               Plaintiff                      §
                                              §      Civil No. 1:21-cv-334
-v-                                           §
                                              §
WAYSIDE SCHOOLS,                              §
                                              §
               Defendant.                     §


                           PLAINTIFF’S ORIGINAL COMPLAINT


TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

       NOW COMES Plaintiff Deroald Hopkins and files Plaintiff’s Original

Complaint.

       When Deroald Hopkins was hired by Wayside Schools (“Wayside”) as the

COO/CFO in November 2017, he became the first and only African American not only

on the Executive Committee, but in management at Wayside Schools. At first,

everything went well. Mr. Hopkins’ performance was praised by Superintendent

Matthew Abbott.       Unfortunately, all of that changed when Mr. Hopkins began

reporting to Mr. Abbott and Wayside Schools that it was mismanaging federal funds.

       For example, Mr. Hopkins discovered that federal Special Education (SPED)

funds were being improperly used to settle complaints, claims, and lawsuits from

parents regarding the treatment of their children, as well as for paying Wayside's

legal costs.    He also discovered that all of Wayside Schools’ money was being

_____________________________________________________________________________________________
PLAINTIFF’S ORIGNAL COMPLAINT Page— 1
         Case 1:21-cv-00334-RP Document 1 Filed 04/15/21 Page 2 of 11




commingled in one account, including operational funds, state and federal funds, and

debt service funds.

       When Mr. Hopkins began reporting these and other issues, he was retaliated

against, falsely accused of misconduct—which he was later cleared of—and

ultimately terminated for a pretextual reason.           Similarly situated, non-African

American employees were not treated the same way.

       Wayside Schools’ actions violate the law.

                                            I.
                                         PARTIES

1.     Plaintiff Deroald Hopkins is an individual who resides in Travis County,

       Texas.

2.     Defendant, Wayside Schools, is an open-enrollment charter school located in

       Travis County and may be served through its registered agent, Joseph Hoffer,

       at Schulman, Lopez, Hoffer & Adelstein, LLP, 7200 N. Mopac Expy, Suite 160,

       Austin, Texas 78731.

                                        II.
                             JURISDICTION AND VENUE

3.     This Court has original jurisdiction to hear this complaint under 28 U.S.C. §

       1331, this action being brought under 41 U.S.C. § 4712(c)(2) and 42 U.S.C. §

       1981. To the extent sovereign immunity exists for a charter school, such

       immunity has been waived and/or abrogated by 42 U.S.C. § 2000d-7 and 42

       U.S.C. § 1983.




_____________________________________________________________________________________________
PLAINTIFF’S ORIGNAL COMPLAINT Page— 2
         Case 1:21-cv-00334-RP Document 1 Filed 04/15/21 Page 3 of 11




4.     Venue is appropriate because the acts giving rise to this lawsuit occurred

       within the Western District of Texas.

                                           III.
                                          FACTS

5.     Mr. Hopkins, African American, first started working for Wayside Schools as

       its COO/CFO in November 2017.

6.     For the duration of his employment, Mr. Hopkins always gave his best efforts.

7.     Throughout his tenure at Wayside Schools Mr. Hopkins was not only the first

       African American on the Executive Committee, but he also remained the only

       African American on the Executive Committee.

8.     In fact, Mr. Hopkins was the only African American in management period.

9.     In the only performance evaluation Mr. Hopkins received, he was commended

       for his strong leadership of the FinOps team.

10.    In fact, he was told that he had been very effective in launching new systems,

       controls, and processes.

11.    Moreover, the evaluation also said that he had the trust of both his team

       members and cabinet members, and he was lauded for stepping up in his role.

12.    Unfortunately, from the beginning, Mr. Hopkins noticed financial issues with

       Wayside Schools.

13.    Wayside Schools receives over $1,000,000 in federal funds from the

       Department of Education each year through the Texas Education Agency.




_____________________________________________________________________________________________
PLAINTIFF’S ORIGNAL COMPLAINT Page— 3
         Case 1:21-cv-00334-RP Document 1 Filed 04/15/21 Page 4 of 11




14.    These funds come through statutes and programs such as Title I, Part A; IDEA

       B; Child Nutrition Grants; School Improvement Grants; Title II, Part A; Title

       III, Part A; Title IV, Part A, subpart 1.

15.    For instance, he discovered that teachers, who lacked proper authority, were

       signing contracts on behalf of the school.

16.    Mr. Hopkins also discovered numerous financial errors, mismanagement, and

       misappropriation of both state and federal funds received by Wayside Schools.

17.    Among other things, Mr. Hopkins, along with the auditors at MJ McConnell &

       Jones, as well as representatives from Charter School Success uncovered that

       the way revenue accrual was being booked was incorrect.

18.    By way of example, certain expenses were not getting entered at the end of the

       fiscal year.

19.    That mismanagement caused a host of problems resulting in Wayside not

       receiving the accurate and appropriate federal funds for reimbursement;

       additionally, it sheds light on how Wayside may have misstated its liabilities

       to the TEA, and how Wayside is in violation of reporting requirements.

20.    For federal funds received on a reimbursement scale, the prior CFO for

       Wayside Schools was not properly entering those expenses into the system in

       order to receive proper reimbursement. If Mr. Hopkins had not caught this

       gross mismanagement, then it would have affected Wayside Schools’ funding

       levels.




_____________________________________________________________________________________________
PLAINTIFF’S ORIGNAL COMPLAINT Page— 4
         Case 1:21-cv-00334-RP Document 1 Filed 04/15/21 Page 5 of 11




21.    Mr. Hopkins, the auditors, and Charter School Success also discovered that

       federal money, including SPED funds, and bond proceeds were being miscoded,

       which meant they were not being used for their required purposes.                 For

       example, SPED funds were being improperly used to settle complaints, claims,

       and lawsuits from parents regarding the treatment of their children, as well

       as for paying Wayside's legal costs.

22.    Moreover, Mr. Hopkins discovered that all of Wayside Schools’ money was

       being comingled in one account, including operational funds, state and federal

       funds, and debt service funds.

23.    Apparently, this improper coding and comingling had been going on for years.

24.    There are many more errors and examples of mismanagement of federal and

       state funds, all of which have been corroborated by the auditors.

25.    Mr. Hopkins reported this gross mismanagement of funds related to federal

       money to the Superintendent, the finance committee, the auditors, and the

       external finance team. These issues were disclosed during board meetings,

       committee meetings, and in individual meetings up until November 2019.

26.    The Superintendent, the finance committee, the auditors, and the external

       finance team each had the responsibility to investigate, discover, and/or

       address the misconduct that Mr. Hopkins and the auditors reported.

27.    However, instead of taking action to correct this matter, Wayside Schools put

       a target on Mr. Hopkins’ back.




_____________________________________________________________________________________________
PLAINTIFF’S ORIGNAL COMPLAINT Page— 5
         Case 1:21-cv-00334-RP Document 1 Filed 04/15/21 Page 6 of 11




28.    First, Katherine Fugate, the Director of the SPED program, made many claims

       about Mr. Hopkins including accusing him of misappropriating federal funds,

       making disparaging comments about her, and claiming she was being ignored

       and excluded by him. However, Wayside Schools’ own investigation found each

       of these claims to be unsubstantiated or false.

29.    Then, Mr. Hopkins determined that Wayside Schools was in default on a bond

       covenant. It was then that Wayside decided that it did not want this

       transparency.

30.    Mr. Hopkins was fired less than two months later on January 7, 2020, for a

       pretextual reason by Matthew Abbott, the Superintendent, and John Troy,

       chairman of the school board and finance committee member. Both of them

       are white.

31.    The reason is demonstrably false. Mr. Hopkins was allegedly fired for a "lack

       of clear communication and reliable board reporting."

32.    But, as stated above, according to the only performance evaluation Mr.

       Hopkins received, he was commended for his strong leadership, the trust he

       had fostered with team members, and his effective implementation of systems,

       controls, and processes.

33.    Mr. Hopkins was also allegedly fired for "submitting an incorrect budget

       amendment" that required another amendment to fix.




_____________________________________________________________________________________________
PLAINTIFF’S ORIGNAL COMPLAINT Page— 6
         Case 1:21-cv-00334-RP Document 1 Filed 04/15/21 Page 7 of 11




34.    This reason is pretext because the reason the budget amendment was incorrect

       had to do with the financial mismanagement that Mr. Hopkins and the

       auditors uncovered and reported.

35.    Similarly, the "other financial errors and failures" he was allegedly fired for

       are actually the errors and mismanagement he reported.

36.    One of the real reasons for his termination is retaliation for Mr. Hopkins’

       whistleblowing efforts, which brought to light all of these financial issues that

       had been accumulating over previous fiscal years.

37.    The other reason is because of Mr. Hopkins’ race. As mentioned above, Mr.

       Hopkins was the first and only African American on the Executive Committee

       for the duration of his employment.          Superintendent Abbott treated him

       differently than non-Black executive committee members. For example, the

       Superintendent would yell at him and engage in name-calling when Mr.

       Hopkins was reporting the financial mismanagement that he and the auditors

       uncovered.

38.    Further, on one occasion when Mr. Hopkins was in a Houston hospital caring

       for his son, who was receiving intense medical treatment. While at the

       hospital, he took a call from Mr. Abbott. When Mr. Hopkins told Mr. Abbott

       that there were many problems with the financials and that he was not going

       to fake any numbers, Mr. Abbott called him a jerk and then muttered several

       other insulting names under his breath. Non-African American management

       employees were not subjected to such name calling and demeaning behavior.


_____________________________________________________________________________________________
PLAINTIFF’S ORIGNAL COMPLAINT Page— 7
         Case 1:21-cv-00334-RP Document 1 Filed 04/15/21 Page 8 of 11




39.    Perhaps the most telling fact that shows race played a role is that only Mr.

       Hopkins, the black employee, was fired for reporting the financial

       mismanagement of state and federal funds.

40.    The two auditors from McConnell & Jones who worked on the Wayside Schools

       FYE 2018/2019 audit also allegedly engaged in the same misconduct that

       supposedly led to Mr. Hopkins’ termination. They both also reported the

       financial mismanagement along with a whole host of other accounting errors

       from previous fiscal years that had to be corrected in order for the audit to be

       clean without an opinion. But, unlike Mr. Hopkins, instead of being fired or

       even reprimanded, they continue to work for Wayside Schools. Neither of those

       auditors are African American.

41.    On May 13, 2020, Mr. Hopkins submitted his whistleblower report to the OIG

       for the Department of Education alleging that he was terminated in violation

       of 41 U.S.C. § 4712.

42.    The OIG dismissed the complaint without investigation on June 20, 2020.

43.    All conditions precedent to the filing of this suit have been met.

                                   IV.
               CAUSE OF ACTION: VIOLATION OF 41 U.S.C. § 4712

44.    Plaintiff Hopkins incorporates paragraphs 1-43 as if restated herein.

45.    To the extent sovereign immunity exists, such immunity is waived via 42

       U.S.C. § 2000d-7.

46.    Defendant Wayside Schools is a contractor, subcontractor, grantee, or

       subgrantee of the federal government under 41 U.S.C. § 4712.

_____________________________________________________________________________________________
PLAINTIFF’S ORIGNAL COMPLAINT Page— 8
         Case 1:21-cv-00334-RP Document 1 Filed 04/15/21 Page 9 of 11




47.    Plaintiff reported information that he reasonably believes is evidence of gross

       mismanagement of a federal contract or grant, an abuse of authority relating

       to a federal contract or grant, or a violation of law, rule or regulation related

       to a federal contract or grant when he reported the mismanagement and abuse

       of authority detailed above.

48.    Plaintiff reported the above to a management official or other employee of

       Defendant who has the responsibility to investigate, discover, or address

       misconduct and put in place the proper accounting controls.

49.    Plaintiff’s reports described above were a contributing factor in his

       termination.

50.    Because of the actions of the Defendant, Plaintiff has suffered harm and

       damages.

                                    V.
                CAUSE OF ACTION: VIOLATION OF SECTION 1981

51.    Plaintiff incorporates paragraphs 1-50 as if restated herein.

52.    To the extent sovereign immunity exists, this cause of action is being brought

       through 42 U.S.C. § 1983.

53.    Plaintiff was denied equal rights and benefits under 42 U.S.C. §1981 because

       of his race through discrimination.

54.    Defendant denied Plaintiff equal rights through discriminatory acts when,

       among other actions, it terminated Plaintiff because of his race.

                                          VI.
                                     JURY DEMAND


_____________________________________________________________________________________________
PLAINTIFF’S ORIGNAL COMPLAINT Page— 9
         Case 1:21-cv-00334-RP Document 1 Filed 04/15/21 Page 10 of 11




55.    Plaintiff demands trial by jury.

                                          VII.
                                        DAMAGES

56.    Plaintiff seeks all damages allowed under the law, including monetary relief

       like back pay, benefits, and lost wages. Additionally:

              (a)    Plaintiff seeks an injunction prohibiting Defendant from

       engaging     in   unlawful    practices    including    race   discrimination     and

       whistleblower retaliation as well as an injunction requiring a more diverse

       executive committee, board of trustees, and management team.

              (b)    Plaintiff seeks additional equitable relief as may be appropriate

       such as reinstatement, promotion, front pay, and court costs.

              (c)    Plaintiff seeks compensatory damages for emotional pain,

       suffering, inconvenience, mental anguish, loss of enjoyment of life, and other

       nonpecuniary losses.

              (d)    Plaintiff seeks exemplary damages.

              (e)    Plaintiff seeks reasonable attorneys’ fees and costs including

       reasonable expert fees.

              (f)    Plaintiff seeks pre and post judgment interest at the maximum

       rate allowed by law.

              WHEREFORE, premises considered, Plaintiff respectfully prays that

       Defendant be cited to appear and, that upon a trial on the merits, that all relief

       requested be awarded to Plaintiff, and for such other and further relief to

       which Plaintiff is justly entitled.

_____________________________________________________________________________________________
PLAINTIFF’S ORIGNAL COMPLAINT Page— 10
         Case 1:21-cv-00334-RP Document 1 Filed 04/15/21 Page 11 of 11




                                          Respectfully submitted,
                                          WILEY WALSH, P.C.

                                           By:    /s/ Colin Walsh
                                           Colin Walsh
                                           Texas Bar No. 24079538
                                           Board Certified Specialist, Texas Board of
                                           Legal Specialization, Labor and Employment
                                           Law
                                           Jairo Castellanos
                                           Texas Bar No. 24089624

                                           WILEY WALSH, P.C.
                                           1011 San Jacinto Blvd., ste 401
                                           Austin, TX 78701
                                           Telephone: (512) 27-5527
                                           Facsimile: (512) 201-1263
                                           colin@wileywalsh.com
                                           ATTORNEYS FOR PLAINTIFF




_____________________________________________________________________________________________
PLAINTIFF’S ORIGNAL COMPLAINT Page— 11
